Case: 12-7121    Document: 12    Page: 1   Filed: 10/04/2012




          NOTE: This order is nonprecedential.

   mniteb ~tate1l <!Court of ~peaI1l
       for tbe jfeberaI <!Circuit

                JAMES w. STANLEY, JR.,
                   Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7121


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4142, Judge William A.
Moorman.


                     ON MOTION


                       ORDER
    James W. Stanley, Jr. moves to file his opening brief
and appendix out of time. The respondent, Eric K. Shin-
seki requests a 45-day extension of time, until November
19, 2012, to file his principal brief.

   Upon consideration thereof,
Case: 12-7121       Document: 12   Page: 2   Filed: 10/04/2012




JAMESSTANLEY,JR,V.SHINSEKl                                2


      IT Is ORDERED THAT:

      The motions are granted.

                                    FOR   THE COURT


      OCT 04 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: James W. Stanley, Jr.
    Daniel Rabinowitz, Esq.
s27